DAUKSCH, Judge.
We affirm the conviction of appellant and certify the same question we certified in Armstrong v. State, 566 So.2d 943 (Fla. 5th DCA 1990) as being of great public importance.
DOES TRIAL COUNSEL FOR A DEFENDANT WAIVE FOR HIS CLIENT FUTURE OBJECTION TO FAILURE TO GIVE THE FULL AND COMPLETE INITIAL INSTRUCTION ON JUSTIFIABLE AND EXCUSABLE HOMICIDE AS PART OF THE MANSLAUGHTER INSTRUCTION WHEN THE TRIAL ATTORNEY SPECIFICALLY REQUESTS AN ABBREVIATED INSTRUCTION, WHICH OTHERWISE WOULD CONSTITUTE FUNDAMENTAL ERROR?
AFFIRMED.
PETERSON, J., and FOWLER, R.J., Associate Judge, concur.